Exhibit 10.9

NORTHWEST NATURAL GAS COMPANY

SUPPLEMENTAL TRUST

EFFECTIVE JANUARY 1, 2005

RESTATED AS OF OCTOBER 1, 2018

 

NORTHWEST NATURAL GAS COMPANY

One Pacific Square

220 N.W. Second Avenue

Portland, Oregon 97209

           Company

WELLS FARGO BANK, NATIONAL ASSOCIATION

Wells Fargo Institutional Retirement and Trust

100 North Main Street

Winston-Salem, North Carolina 27101

           Trustee



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section 1. Establishment of Trust

     1  

Section  2. Payments to Plan Participants and Their Beneficiaries.

     2  

Section  3. Trustee Responsibility Regarding Payments to Trust Beneficiary when
Company Is Insolvent.

     3  

Section 4. Payments to Company.

     4  

Section 5. Investment Authority.

     4  

Section 6. Disposition of Income.

     6  

Section 7. Accounting by Trustee.

     6  

Section 8. Responsibility of Trustee.

     7  

Section 9. Compensation and Expenses of Trustee.

     7  

Section 10. Resignation and Removal of Trustee.

     8  

Section 11. Appointment of Successor.

     8  

Section 12. Amendment or Termination.

     9  

Section 13. Miscellaneous.

     9  



--------------------------------------------------------------------------------

NORTHWEST NATURAL GAS COMPANY

SUPPLEMENTAL TRUST

EFFECTIVE JANUARY 1, 2005

RESTATED AS OF OCTOBER 1, 2018

 

NORTHWEST NATURAL GAS COMPANY

One Pacific Square

220 N.W. Second Avenue

Portland, Oregon 97209

           Company

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

Wells Fargo Institutional Retirement and Trust

100 North Main Street

Winston-Salem, North Carolina 27101

           Trustee

The Company has adopted the nonqualified deferred compensation plans listed in
Appendix A (the “Plans”). The parties established this trust (the “Trust”)
effective as of January 1, 2005 pursuant to a Trust Agreement dated as of that
date. The purpose of the Trust is to give Plan participants greater security by
placing assets in trust for use only to pay benefits or, if the Company becomes
Insolvent (as herein defined), to pay creditors. The Trust is intended to
constitute an unfunded arrangement that shall not affect the status of the Plans
as unfunded plans maintained for the purpose of providing deferred compensation
for a select group of management or highly compensated employees for purposes of
Title I of the Employee Retirement Income Security Act of 1974.

Effective October 1, 2018, the Company became a wholly-owned subsidiary of
Northwest Natural Holding Company (“Parent”) and holders of Company common stock
became holders of Parent common stock. To make appropriate changes to the Trust
in relation to the foregoing corporate transaction, the Company and the Trustee
now hereby amend and restate the Trust effective as of October 1, 2018 on the
following terms:

Section 1. Establishment of Trust

(a)    The Trust was established effective as of January 1, 2005, at which time
the Company deposited with the Trustee in trust shares of Northwest Natural Gas
Company common stock (which have since been converted into shares of Parent
common stock), which shares became the principal of the Trust and shall be held,
administered and disposed of by the Trustee as provided in this Trust Agreement.

(b)    The Trust shall be irrevocable.



--------------------------------------------------------------------------------

(c)    The Trust is intended to be a grantor trust, of which the Company is the
grantor, within the meaning of subpart E, part I, subchapter J, chapter 1,
subtitle A of the Internal Revenue Code of 1986, as amended, and shall be
construed accordingly.

(d)    The principal of the Trust, and any earnings thereon shall be held
separate and apart from other funds of the Company and shall be used exclusively
for the uses and purposes of Plan participants and general creditors as herein
set forth. Plan participants and their beneficiaries shall have no preferred
claim on, or any beneficial ownership interest in, any assets of the Trust. Any
rights created under the Plans and this Trust document shall be mere unsecured
contractual rights of Plan participants and their beneficiaries against the
Company. Any assets held by the Trust will be subject to the claims of the
Company’s general creditors under federal and state law in the event of
Insolvency, as defined in Section 3(a) herein.

(e)    The Company, in its sole discretion, may at any time, or from time to
time, make additional deposits of cash or other property in trust with the
Trustee to augment the principal to be held, administered and disposed of by the
Trustee as provided in this Trust Agreement. Neither the Trustee nor any Plan
participant or beneficiary shall have any right to compel such additional
deposits.

Section 2. Payments to Plan Participants and Their Beneficiaries.

(a)    With respect to any benefit payments due to participants and
beneficiaries under the Plans, the Company may make such payments and the
Trustee shall, upon request of the Company either before or within 30 days after
the payment date and upon receipt of evidence of such payments satisfactory to
the Trustee, reimburse the Company from the Trust for such payments. Upon the
direction of the Company, the Trustee shall pay benefits owed under a Plan. All
such payments shall come from the applicable Subtrust (as defined in
Section 5(a) hereof). If the principal of a Subtrust, and any earnings thereon,
are not sufficient to make payments of benefits in accordance with the terms of
the Plans, the Company shall make the balance of each such payment as it falls
due. The Trustee shall notify the Company where principal and earnings are not
sufficient. When the Company makes payments to participants and beneficiaries,
the Company shall make any required income tax withholding and reporting, and
shall pay amounts withheld to taxing authorities.

(b)    Prior to a Change in Control (as defined in Section 13(d) hereof), the
entitlement of a Plan participant or his or her beneficiaries to benefits under
the Plans shall be determined by the Company or such party as it shall designate
under the Plans, and any claim for such benefits shall be considered and
reviewed under the procedures set out in the Plans.

(c)    Upon a Change in Control, the Company shall deliver to the Trustee a
schedule (the “Payment Schedule”) that indicates the amounts payable in respect
of each Plan participant (and his or her beneficiaries), that provides a formula
or other instructions acceptable to the Trustee for determining the amounts so
payable, the form in which such amount is to be paid (as provided for or
available under the Plans), and the time of commencement for payment of such
amounts. After the Change in Control, the Trustee shall make payments upon
application by the Plan participants and their beneficiaries from the applicable
Subtrust in accordance with such Payment Schedule. The Trustee shall make
provision for the reporting and withholding of any

 

2



--------------------------------------------------------------------------------

federal, state or local taxes that may be required to be withheld with respect
to the payment of benefits pursuant to the terms of the Plans and shall pay
amounts withheld to the appropriate taxing authorities or determine that such
amounts have been reported, withheld and paid by the Company. After the
occurrence of a Change in Control, a participant or beneficiary may apply for
payment of a Plan benefit by the Company under the procedures for benefit claims
provided in the Plan or may apply for payment by the Trustee in accordance with
the Payment Schedule.

Section 3. Trustee Responsibility Regarding Payments to Trust Beneficiary when
Company Is Insolvent.

(a)    The Trustee shall cease payment of benefits to Plan participants and
their beneficiaries if the Company is Insolvent. The Company shall be considered
“Insolvent” for purposes of this Trust Agreement if:

(1)    the Company is unable to pay its debts as they become due, or

(2)    the Company is subject to a pending proceeding as a debtor under the
United States Bankruptcy Code.

(b)    At all times during the continuance of this Trust, as provided in
Section 1(d) hereof, the principal and income of the Trust shall be subject to
claims of general creditors of the Company under federal and state law as set
forth below.

(1)    The Board of Directors and the Chief Executive Officer of the Company
shall have the duty to inform the Trustee in writing of the Company’s
Insolvency. If a person claiming to be a creditor of the Company alleges in
writing to the Trustee that the Company has become Insolvent, the Trustee shall
determine whether the Company is Insolvent and, pending such determination, the
Trustee shall discontinue payment of benefits to Plan participants or their
beneficiaries.

(2)    Unless the Trustee has actual knowledge of the Company’s Insolvency, or
has received notice from the Company or a person claiming to be a creditor
alleging that the Company is Insolvent, the Trustee shall have no duty to
inquire whether the Company is Insolvent. The Trustee may in all events rely on
such evidence concerning the Company’s solvency as may be furnished to the
Trustee and that provides the Trustee with a reasonable basis for making a
determination concerning the Company’s solvency.

(3)    If at any time the Trustee has determined that the Company is Insolvent,
the Trustee shall discontinue payments to Plan participants or their
beneficiaries and shall hold the assets of the Trust for the benefit of the
Company’s general creditors. Nothing in this Trust Agreement shall in any way
diminish any rights of Plan participants or their beneficiaries to pursue their
rights as general creditors of the Company with respect to benefits due under
the Plans or otherwise.

(4)    The Trustee shall resume the payment of benefits to Plan participants or
their beneficiaries in accordance with Section 2 of the Trust Agreement only
after the Trustee has determined that the Company is not Insolvent (or is no
longer Insolvent).

 

3



--------------------------------------------------------------------------------

(c)    Provided that there are sufficient assets, if the Trustee discontinues
the payment of benefits from the Trust pursuant to Section 3(b) hereof and
subsequently resumes such payments, the first payment following such
discontinuance shall include the aggregate amount of all payments due to Plan
participants or their beneficiaries under the terms of the Plans for the period
of such discontinuance, less the aggregate amount of any payments made to Plan
participants or their beneficiaries by the Company in lieu of the payments
provided for hereunder during any such period of discontinuance.

Section 4. Payments to Company.

(a)    Except as provided in Sections 2(a), 3, and 4(b) hereof, after the Trust
has become irrevocable, the Company shall have no right or power to direct the
Trustee to return to the Company or to divert to others any of the Trust assets
before all benefits have been paid to Plan participants and their beneficiaries
pursuant to the terms of the Plans and all fees and expenses of this Trust have
been paid.

(b)    In the event any Subtrust holds Excess Assets, the Company may direct the
Trustee to return part or all of the Excess Assets to the Company. “Excess
Assets” are assets of the Subtrust exceeding 125 percent of the present value of
all the benefits owed to participants and beneficiaries under the Plan funded
through that Subtrust. For purposes of this 4(b), the present value of benefits
owed to participants and beneficiaries under a Plan with individual accounts
shall be the total value of those accounts. The present value of benefits owed
to participants and beneficiaries under a Plan without individual accounts shall
be calculated on the basis of assumptions with respect to interest, mortality,
and other factors selected by the actuarial firm engaged by the Company from
time to time to provide valuations of the Plan for financial reporting purposes.
After a Change in Control, the assumptions shall continue to be selected by the
actuarial firm engaged at the time of such Change in Control, even though the
Company engages a different actuarial firm for subsequent work.

Section 5. Investment Authority.

(a)    Contributions to the Trust shall be designated by the Company to one of
the Subtrusts described in (1), (2), and (3) below. A “Subtrust” shall be
accounted for as a separate portion of the Trust assets, and shall include
earnings thereon. Assets of different Subtrusts may be commingled for investment
as long as the value held for each Subtrust is accounted for. Assets generally
may not be transferred among Subtrusts, except as follows. Assets in a Subtrust
for benefits described in (3) shall be transferred to a Subtrust for benefits
described in (2) to correspond to transfers by participants between investment
alternatives under the Plans upon direction from the Company prior to a Change
in Control or by action of the Trustee without direction after a Change in
Control. The Subtrusts are established to fund:

(1)    Benefits owed under Plans that do not have individual accounts.

(2)    Benefits payable in Parent common stock under Plans that have individual
accounts.

 

4



--------------------------------------------------------------------------------

(3)    Benefits not described in (2) that are owed under Plans that have
individual accounts.

Upon a Change in Control, a new separate Subtrust for each category of benefit
described in (1), (2), and (3) shall be established for participants who are not
covered by the Plans at the time of the Change in Control and their
beneficiaries. The new Subtrust shall hold only contributions designated to it
by the Company or transferred from a parallel new Subtrust under this
Section 5(a), and earnings thereon.

(b)    Prior to a Change in Control, the Company shall have the right, subject
to this Section 5(b), to direct the Trustee with respect to investments.

(1)    The Company may at any time direct the Trustee to segregate all or a
portion of any Subtrust in a separate investment account or accounts and may
appoint one or more investment managers and/or an investment committee
established by the Company to direct the investment and reinvestment of each
such investment account or accounts. In such event, the Company shall notify the
Trustee of the appointment of each such investment manager and/or investment
committee. No such investment manager shall be related, directly or indirectly,
to the Company, but members of the investment committee may be employees of the
Company.

(2)    Thereafter (until a Change in Control), the Trustee shall make every sale
or investment with respect to such investment account as directed in writing by
the investment manager or investment committee. It shall be the duty of the
Trustee to act strictly in accordance with each direction. The Trustee shall be
under no duty to question any such direction of the investment manager or
investment committee, to review any securities or other property held in such
investment account or accounts acquired by it pursuant to such directions or to
make any recommendations to the investment managers or investment committee with
respect to such securities or other property.

(3)    Notwithstanding the foregoing, the Trustee, without obtaining prior
approval or direction from an investment manager or investment committee, shall
invest cash balances held by it from time to time in short term cash equivalents
including, but not limited to, through the medium of any short term common,
collective or commingled trust fund established and maintained by the Trustee
subject to the instrument establishing such trust fund, U.S. Treasury Bills,
commercial paper (including such forms of commercial paper as may be available
through the Trustee’s Trust Department), certificates of deposit (including
certificates issued by the Trustee in its separate corporate capacity), and
similar type securities, with a maturity not to exceed one year; and,
furthermore, sell such short term investments as may be necessary to carry out
the instructions of an investment manager or investment committee regarding more
permanent type investments and directed distributions.

(4)    The Trustee shall neither be liable nor responsible for any loss
resulting to the Trust assets by reason of any sale or purchase of an investment
directed by an investment manager or investment committee nor by reason of the
failure to take any action with respect to any investment which was acquired
pursuant to any such direction in the absence of further directions of such
investment manager or investment committee.

 

5



--------------------------------------------------------------------------------

(c)    Following a Change in Control, the Trustee shall have the sole and
absolute discretion in the management of the Trust assets. In investing the
Trust assets, the Trustee shall consider:

(1)    the needs of the Plans;

(2)    the need for matching of the Trust assets with the liabilities of the
Plans; and

(3)    the duty of the Trustee to act solely in the best interests of the
participants and their beneficiaries.

(d)    The Trustee shall have the right, in its sole discretion, to delegate its
investment responsibility to an investment manager who may be an affiliate of
the Trustee. In the event the Trustee shall exercise this right, the Trustee
shall remain, at all times responsible for the acts of an investment manager.
The Trustee shall have the right to purchase an insurance policy or an annuity
to fund the benefits of the Plans.

(e)    The Company shall have the right at any time, and from time to time in
its sole discretion, to substitute assets (other than securities issued by the
Trustee or the Company) of equal fair market value for any asset held by the
Trust. This right is exercisable by the Company in a nonfiduciary capacity
without the approval or consent of any person in a fiduciary capacity; provided,
however, that, following a Change in Control, no such substitution shall be
permitted unless the Trustee determines that the fair market values of the
substituted assets are equal.

Section 6. Disposition of Income.

During the term of the Trust, all income received by the Trust, net of expenses
and taxes, shall be accumulated and reinvested.

Section 7. Accounting by Trustee.

The Trustee shall keep accurate and detailed records of all investments,
receipts, disbursements, and all other transactions required to be made,
including such specific records as shall be agreed upon in writing between the
Company and the Trustee. Within 45 days following the close of each calendar
year and within 45 days after the removal or resignation of the Trustee, the
Trustee shall deliver to the Company a written account of its administration of
the Trust during such year or during the period from the close of the last
preceding year to the date of such removal or resignation, setting forth all
investments, receipts, disbursements and other transactions effected by it,
including a description of all securities and investments purchased and sold
with the cost or net proceeds of such purchases or sales (accrued interest paid
or receivable being shown separately), and showing all cash, securities and
other property held in the Trust at the end of such year or as of the date of
such removal or resignation, as the case may be.

 

6



--------------------------------------------------------------------------------

Section 8. Responsibility of Trustee.

(a)    The Trustee shall act with the care, skill, prudence and diligence under
the circumstances then prevailing that a prudent person acting in like capacity
and familiar with such matters would use in the conduct of an enterprise of a
like character and with like aims, provided, however, that the Trustee shall
incur no liability to any person for any action taken pursuant to a direction,
request or approval given by the Company which is contemplated by, and in
conformity with, the terms of the Plans or this Trust and is given in writing by
the Company. In the event of a dispute between the Company and a party, the
Trustee may apply to a court of competent jurisdiction to resolve the dispute.

(b)    If the Trustee undertakes or defends any litigation arising in connection
with this Trust or to protect a participant’s or beneficiary’s rights under the
Plans, the Company agrees to indemnify the Trustee against the Trustee’s costs,
reasonable expenses and liabilities (including, without limitation, attorneys’
fees and expenses) relating thereto and to be primarily liable for such
payments. If the Company does not pay such costs, expenses and liabilities in a
reasonably timely manner, the Trustee may obtain payment from the Trust.

(c)    Prior to a Change in Control, the Trustee may consult with legal counsel
(who may also be counsel for the Company generally) with respect to any of its
duties or obligations hereunder. Following a Change in Control, the Trustee
shall select independent legal counsel and may consult with counsel or other
persons with respect to its duties and with respect to the rights of
participants or their beneficiaries under the Plans.

(d)    The Trustee may hire agents, accountants, actuaries, investment advisors,
financial consultants or other professionals to assist it in performing any of
its duties or obligations hereunder and may rely on any determinations made by
such agents and information provided to it by the Company.

(e)    The Trustee shall have, without exclusion, all powers conferred on the
Trustee by applicable law, unless expressly provided otherwise herein, provided,
however, that if an insurance policy is held as an asset of the Trust, the
Trustee shall have no power prior to a Change in Control to name a beneficiary
of the policy other than the Trust, to assign the policy (as distinct from
conversion of the policy to a different form) other than to a successor Trustee,
or to loan to any person the proceeds of any borrowing against such policy.

(f)    Notwithstanding any powers granted to the Trustee pursuant to this Trust
Agreement or to applicable law, the Trustee shall not have any power that could
give this Trust the objective of carrying on a business and dividing the gains
therefrom, within the meaning of section 301.7701-2 of the Procedure and
Administrative Regulations promulgated pursuant to the Internal Revenue Code.

Section 9. Compensation and Expenses of Trustee.

The Trustee shall be reimbursed for all expenses and shall be paid a reasonable
fee fixed by it from time to time. No increase in the fee shall be effective
before 90 days after the Trustee

 

7



--------------------------------------------------------------------------------

gives notice to the Company of the increase. The Company shall pay the Trustee’s
fees and expenses. If not so paid, the Trustee shall take payment of the fees
and expenses from the Trust assets, which shall be charged to the Subtrusts in
proportion to the assets held in each. The Company shall reimburse the Trust for
any fees and expenses paid out of it.

Section 10. Resignation and Removal of Trustee.

(a)    Prior to a Change in Control, the Trustee may resign at any time by
written notice to the Company, which shall be effective 60 days after receipt of
such notice unless the Company and the Trustee agree otherwise. After a Change
in Control, the Trustee may resign only after the appointment of a successor
Trustee.

(b)    The Trustee may be removed by the Company on 60 days notice or upon
shorter notice accepted by the Trustee prior to a Change in Control. After a
Change in Control, the Trustee may only be removed by the Company with written
consent from the number of participants described in Section 12(a)(1).

(c)    If the Trustee seeks to resign or is removed after a Change in Control, a
successor Trustee that qualifies under Section 11(a) shall be selected by one of
the following:

(1)    The Trustee;

(2)    The Company, if written consent for the removal was given by the number
of participants described in Section 12(a)(1); or

(3)    Upon Trustee application, by a court of competent jurisdiction.

(d)    Upon resignation or removal of the Trustee and appointment of a successor
Trustee, all assets shall subsequently be transferred to the successor Trustee.
The transfer shall be completed within 60 days after receipt of notice of
resignation, removal or transfer, unless the Company extends the time limit.

(e)    If the Trustee resigns or is removed before any Change in Control, the
Company shall appoint a successor in accordance with Section 11 hereof, by the
effective date of resignation or removal. If no such appointment has been made,
the Trustee may apply to a court of competent jurisdiction for appointment of a
successor or for instructions. All expenses of the Trustee in connection with
the proceeding shall be allowed as administrative expenses of the Trust.

Section 11. Appointment of Successor.

(a)    Any third party, such as a bank trust department or other party that may
be granted corporate trustee powers under state law and that has total assets in
excess of $50 million, may be appointed as a successor to replace the Trustee
upon resignation or removal. The appointment shall be effective when accepted in
writing by the new Trustee, who shall have all of the rights and powers of the
former Trustee, including ownership rights in the Trust assets. The former
Trustee shall execute any instrument necessary or reasonably requested by the
Company or the successor Trustee to evidence the transfer.

 

8



--------------------------------------------------------------------------------

(b)    The successor trustee need not examine the records and acts of any prior
Trustee and may retain or dispose of existing Trust assets, subject to Sections
7 and 8 hereof. The successor Trustee shall not be responsible for and the
Company shall indemnify and defend the successor Trustee from any claim or
liability resulting from any action or inaction of any prior Trustee or from any
other past event, or any condition existing at the time it becomes successor
Trustee.

Section 12. Amendment or Termination.

(a)    This Trust Agreement may be amended by a written instrument executed by
the Trustee and the Company in accordance with any of the following:

(1)    A written consent to the amendment is given by participants who
constitute a majority in number of all the participants in the Plans and who are
owed at least two-thirds of the present value of the accrued benefits under the
Plans.

(2)    The amendment will not have a material adverse effect on the rights of
any participant in the Plans.

(3)    The amendment is necessary to comply with any law, regulation, or other
legal requirement.

Notwithstanding the foregoing, no such amendment shall conflict with the terms
of the Plans or shall make the Trust revocable after it has become irrevocable
in accordance with Section 1(b) hereof.

(b)    The Trust shall not terminate until the date on which Plan participants
and their beneficiaries are no longer entitled to benefits pursuant to the terms
of the Plans. Upon termination of the Trust, any assets remaining in the Trust
shall be returned to the Company after all fees and expenses of the Trust have
been paid.

(c)    Upon written approval of all participants and beneficiaries entitled to
payment of benefits owed from a Subtrust, the Company may terminate that
Subtrust prior to the time all benefits owed from the Subtrust have been paid
and the assets of that Subtrust shall be returned to the Company.

Section 13. Miscellaneous.

(a)    Any provision of this Trust Agreement prohibited by law shall be
ineffective to the extent of any such prohibition, without invalidating the
remaining provisions hereof.

(b)    Benefits payable to Plan participants and their beneficiaries under this
Trust Agreement may not be anticipated, assigned (either at law or in equity),
alienated, pledged, encumbered or subjected to attachment, garnishment, levy,
execution or other legal or equitable process.

 

9



--------------------------------------------------------------------------------

(c)    This Trust Agreement shall be governed by and construed in accordance
with the laws of Oregon.

(d)    For purposes of this Trust, Change in Control shall mean the occurrence
of any of the following events:

(1)    The consummation of:

(A)    any consolidation, merger or plan of share exchange involving Parent (a
“Merger”) as a result of which the holders of outstanding securities of Parent
ordinarily having the right to vote for the election of directors (“Voting
Securities”) immediately prior to the Merger do not continue to hold at least
50% of the combined voting power of the outstanding Voting Securities of the
surviving corporation or a parent corporation of the surviving corporation
immediately after the Merger, disregarding any Voting Securities issued to or
retained by such holders in respect of securities of any other party to the
Merger;

(B)    any consolidation, merger, plan of share exchange or other transaction
involving the Company as a result of which Parent does not continue to hold,
directly or indirectly. at least 50% of the outstanding securities of the
Company ordinarily having the right to vote for the election of directors; or

(C)    any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all, or substantially all, the assets of
Parent or the Company;

(2)    At any time during a period of two consecutive years, individuals who at
the beginning of such period constituted the board of directors of Parent
(“Incumbent Directors”) shall cease for any reason to constitute at least a
majority thereof; provided, however, that the term “Incumbent Director” shall
also include each new director elected during such two-year period whose
nomination or election was approved by two-thirds of the Incumbent Directors
then in office; or

(3)    Any Person (as hereinafter defined) shall, as a result of a tender or
exchange offer, open market purchases or privately negotiated purchases from
anyone other than Parent, have become the beneficial owner (within the meaning
of Rule 13d-3 under the Securities Exchange Act of 1934 (the “Exchange Act”)),
directly or indirectly, of Voting Securities representing 20 percent or more of
the combined voting power of the then outstanding Voting Securities. “Person”
shall mean and include any individual, corporation, partnership, group,
association or other “person,” as such term is used in Section 14(d) of the
Exchange Act, other than Parent or any employee benefit plan sponsored by the
Company or Parent.

 

10



--------------------------------------------------------------------------------

NORTHWEST NATURAL GAS COMPANY

   

WELLS FARGO BANK, NATIONAL ASSOCIATION

By:   /s/ DAVID H. ANDERSON  

 

 

 

 

 

    By:   /s/ Alan C. Frazier Its:   Chief Executive Officer     Its:   Senior
Vice President

Date Signed: October 1, 2018     Date Signed:       September 27, 2018

APPENDIX A

List of Plans covered by Northwest Natural Gas Company Supplemental Trust as of
January 1, 2005:

Northwest Natural Gas Company Deferred Compensation Plan for Directors and
Executives

Northwest Natural Gas Company Supplemental Executive Retirement Plan

 

11